J-A29034-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF MICHAEL VASIL             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: DANIEL J. VASIL                 :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 156 WDA 2021

                 Appeal from the Order Entered January 4, 2021
    In the Court of Common Pleas of Mercer County Orphans' Court at No(s):
                                   2017-753


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: January 11, 2022

        Daniel J. Vasil (Daniel) appeals from the January 4, 2021 order of the

Court of Common Pleas of Mercer County (trial court) denying without a

hearing his petition to remove Michael J. Vasil (Michael) as the administrator

of the estate of their late father, Michael Vasil (Decedent).1 We affirm.

        We glean the following facts from the certified record and the trial

court’s opinion.     After Decedent’s death on November 24, 2017, Michael

petitioned for Letters of Administration to serve as the sole administrator of

the Decedent’s estate.2 In response, Daniel filed a counseled caveat claiming

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   For clarity, we refer to the brothers by their first names.

2   Michael and Daniel are Decedent’s only heirs.
J-A29034-21


that Decedent had executed a will that named Daniel and Michael as the

beneficiaries and co-executors of his estate. He attached a photocopy of the

will, which was dated February 3, 1988, to the caveat.

      From February to June 2018, the Register of Wills (Register)

documented numerous phone calls and letters exchanged with Daniel and

counsel concerning the original will, which Daniel could not produce. In March

2018, Michael’s counsel informed the Register that the parties would each file

an affidavit of lost will and a petition for grant of Letters as co-executors of

the estate. However, Daniel later called the Register personally to say that

he “[didn’t] want to pay any more money” to have the photocopy of the will

accepted for probate. Docket Entries, Note, 3/13/18. A few days later, Daniel

called again and said that he decided to file an affidavit of lost will after all.

When he attempted to file his affidavit, the Register informed him that it could

not accept it because it did not include the correct language. Subsequently,

Daniel’s counsel was granted leave to withdraw from the case as Daniel had

elected to proceed pro se.

      The Register then certified the record to the trial court as there had been

no resolution on how to proceed with probate and the trial court summarily

remanded the record back to the Register. Daniel contacted the Register for

advice on the next steps, saying that he did not trust Michael or his counsel.

He refused to sign a corrected affidavit of lost will. He eventually informed




                                      -2-
J-A29034-21


the Register that he no longer wanted to serve as a co-executor3 and the

Register sent him a form to renounce his right to administer the estate. Daniel

signed the renunciation form and it was docketed on June 11, 2018.

       Shortly    thereafter,    Michael       petitioned   for   grant   of   Letters   of

Administration. The Register issued the Letters and sent notice to the local

law journal. Daniel continued to contact the Register to complain that Michael

was not fulfilling his duties as administrator. Another notation in the docket

entries indicates that in November 2020, the trial court requested that all

filings be sent to it. See Docket Entries, Note, 11/3/20 (“Per Judge Nesbit all

filings send to CA/Judge Nesbit” (unnecessary capitalization omitted)).4

       On January 4, 2021, Daniel filed a Petition for Removal of Administrator

Pursuant to Section 3182 of the Probate, Estates, and Fiduciaries Code

(Petition). He said that prior to Decedent’s death, Michael caused Decedent

to revoke a power of attorney naming both Daniel and Michael as his agents,


____________________________________________


3 This letter was not made part of the certified record on appeal, though the
trial court quotes the letter in its opinion pursuant to Pa. R.A.P. 1925(a).
Nevertheless, the certified docket entries indicate that Daniel wrote that he
no longer wanted to serve as co-executor.

4 The trial court opinion and Michael’s brief on appeal reference proceedings
in a pending civil case the estate has filed against Daniel alleging that he
fraudulently appropriated Decedent’s assets prior to his death. The trial court
judge who issued the appealed-from order in this case is also presiding over
the civil case. The proceedings in the civil case are not before this Court. The
only references to the civil case in the certified record appear in Daniel’s
Petition to remove Michael as administrator, where he argues that the case
creates a conflict of interest.


                                           -3-
J-A29034-21


had himself named as the sole power of attorney, and demanded that Daniel

produce an accounting of Decedent’s retirement account.        He averred that

Michael had frustrated probate of Decedent’s will by losing or destroying it and

preventing the photocopy from being admitted. He claimed that he signed

the renunciation form after being assured that a “smooth estate transition

would ensue” thereafter.     Petition at 2 (internal quotations omitted).     He

claimed that Michael had mismanaged the estate and failed to perform his

statutory duties. He asserted that Michael testified in a deposition in the civil

case that he did have Decedent’s will.

      Daniel argued that Michael had failed to advertise the grant of Letters

in the law journal and a newspaper of general circulation as required by statute

until late 2020. He said that he had requested an inventory of the estate as

a beneficiary, and Michael had not complied within the statutory 30-day time

period or at all.   He complained that Michael had a “history of animosity”

toward him and identified three instances between 2015 and 2018 when

Michael made a police report concerning his behavior. Id. at 5-6.

      Finally, he alleged that Michael had engaged in self-serving behavior as

the administrator by withholding or destroying his will, concealing the sale of

Decedent’s house, filing the civil suit to increase his share of the estate,

seeking the return of assets that were not intended to be part of the estate

and confiscating Decedent’s personal property. As a result, he requested that

Michael be removed as administrator and requested an evidentiary hearing.


                                      -4-
J-A29034-21


       The trial court denied the Petition the same day. Daniel filed a timely

notice of appeal and he and the trial court have complied with Pa. R.A.P. 1925.

       Daniel raises one issue on appeal:        whether the trial court erred by

denying him a hearing to present evidence in support of his Petition to remove

Michael as the administrator.5 Daniel alleges that Michael should be removed

because he has failed to perform four statutory duties:        publication of the

granting of Letters, 20 Pa.C.S. § 3162; notification of beneficiaries, Pa. O.C.

Rule 10.5; filing of an inventory, 20 Pa.C.S. § 3301(c); and filing of inheritance

tax returns, 72 P.S. § 9136. He also argues that Michael is biased against him

and has a conflict of interest, based on the pending civil case that should

preclude him from serving as administrator. He concludes that he is entitled

to an evidentiary hearing to develop these claims and the appointment of an

independent third-party to serve as administrator.

       A court may remove an administrator when, inter alia, he “is wasting or

mismanaging the estate, is or is likely to become insolvent, or has failed to

perform any duty imposed by law,” or “when, for any other reason, the

interests of the estate are likely to be jeopardized by his continuance in office.”

20 Pa.C.S. § 3182(1), (5). If a party petitions for removal, the court may

order the administrator to appear and show cause why he should not be


____________________________________________


5 We review the trial court’s denial of a petition to remove a personal
representative for an abuse of discretion. In re Estate of Andrews, 92 A.3d
1226, 1230 (Pa. Super. 2014).


                                           -5-
J-A29034-21


removed. 20 Pa.C.S. § 3183. “[R]emoval of a fiduciary is a drastic action

which should be taken only when the estate is endangered and intervention is

necessary to protect the property of the estate.” In re Estate of Westin,

874 A.2d 139, 143 (Pa. Super. 2005) (citation omitted).

       First, we address the statutory duties Daniel contends that Michael has

failed to perform as administrator.            Regarding publication of the grant of

Letters, Daniel concedes that Michael did comply and publish the grant of

Letters as required by statute, albeit two years after they were granted. See

Daniel’s Brief at 10; Petition at 4-5.           He does not argue that the delay

jeopardized the interests of the estate or resulted in any prejudice. He also

argues that Michael failed to notify every heir of the grant of Letters and certify

to the Register that he completed the notification. Daniel and Michael are

Decedent’s only heirs and there is no dispute that Daniel had actual notice of

the grant of Letters. He litigated the issue of the purportedly lost will, signed

a renunciation form allowing Michael to proceed as sole administrator for the

estate, and was in frequent contact with the Register concerning the status of

the estate.6    On these facts, the trial court did not abuse its discretion in

concluding that minor procedural missteps of failing to timely publish the grant

of letters and give formal notice did not establish “the estate is endangered


____________________________________________


6 Michael filed the required certification on September 22, 2021, after the
Petition was denied, confirming that he had formally notified Daniel of the
grant of Letters on September 14, 2021.


                                           -6-
J-A29034-21


and intervention is necessary to protect the property of the estate.” Estate

of Westin, supra.

       Next, Daniel argues that Michael did not produce an inventory of the

estate or file an inheritance tax return.7 Initially, we note that Michael filed

an inventory and a copy of the inheritance tax return while this case was

pending on appeal, which the trial court prothonotary submitted to this Court

as a supplemental record. Both documents aver that the estate currently has

no assets or debts, no inheritance tax is currently owed and there is no

personal or real property to include in an inventory.        The inventory states

“[l]itigation is pending seeking the return of assets believed to be estate

assets. . . . A sup[p]lemental inventory will be filed if recover[y] is made.”

Inventory, 10/14/21. Daniel agrees that the estate has no assets.

       In its opinion, the trial court relied on a letter filed of record from estate

counsel to the Pennsylvania Department of Revenue dated March 4, 2020.

The letter explained that the civil case against Daniel was pending and that

the estate otherwise had no significant assets.         It stated, “I anticipate a

recovery or settlement being made and litigation closing before the end of the

year. At that point, when the estate has monetary assets, we will complete

and file the subject inheritance tax return and estate inventory.”           Letter,


____________________________________________


7 Daniel did not include his argument related to the failure to file an inheritance
tax return in his Petition in the trial court. Accordingly, it is waived. See Pa.
R.A.P. 302(a).


                                           -7-
J-A29034-21


3/12/20, at 2. The trial court concluded that this was a reasonable explanation

for Michael’s failure to produce an inventory and did not warrant removal. We

discern no abuse of discretion.

       Likewise, the trial court did not abuse its discretion in finding no conflict

of interest necessitating Michael’s removal.8 We have previously held that a

trial court did not abuse its discretion in removing a personal representative

when the estate’s interests were adverse to the representative or would

require the representative to pursue a claim against himself or his business

entity. See In re Estate of Andrews, 92 A.3d 1226, 1232 (Pa. Super. 2014)

(executrix had conflict of interest when she received loans from the estate

that she contended she did not have to repay); Estate of Westin, supra

(executor had actual conflict of interest when an employee at his law firm

embezzled funds from the estate). Serving as both personal representative

and beneficiary of an estate “does not, of itself and without another more

specific conflict, present the sort of intractable conflict of interest that would




____________________________________________


8  In his Petition, Daniel included several examples of incidents between
Michael and himself that occurred before Decedent’s death and while they
were attempting to resolve the issue of the lost will. The trial court correctly
concluded that because Daniel signed the renunciation form and acceded to
Michael’s role as administrator after those incidents occurred, he cannot now
rely on them as a basis for removal. In any event, Daniel does not raise these
issues in his brief on appeal so they are abandoned. See Commonwealth v.
Heggins, 809 A.2d 908, 912 n.2 (Pa. Super. 2002) (stating an issue identified
below but not developed on appeal is waived).

                                           -8-
J-A29034-21


necessarily prevent [a representative] from carrying out her fiduciary duties.”

In re Estate of Mumma, 41 A.3d 41, 52 (Pa. Super. 2012).

      Here, the civil suit filed against Daniel alleges that he abused his power

of attorney to fraudulently remove funds from Decedent’s retirement account

prior to his death. That the estate’s interests in recovering those funds are

adverse to Daniel’s does not establish that Michael, as administrator, has a

conflict of interest in representing the estate. To the contrary, the lawsuit is

a means to ensure that the estate’s interests are protected if the Decedent’s

retirement account was, in fact, misappropriated.         Michael’s actions as

administrator are not contrary to the interests of the estate and are not a valid

basis for removal. Id. Because Daniel did not allege in his Petition any basis

that would support removal of Michael as administrator, the trial court did not

abuse its discretion in denying the Petition without a hearing.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                                      -9-